Case 1:20-cv-00706-DLC Document 429-8 Filed 05/18/21 Page 1 of 5




                Exhibit H
        Case 1:20-cv-00706-DLC Document 429-8 Filed 05/18/21 Page 2 of 5

                      HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION,
 STATE OF NEW YORK,
 STATE OF CALIFORNIA,
 STATE OF ILLINOIS,
 STATE OF NORTH CAROLINA,
 STATE OF OHIO,
 COMMONWEALTH OF PENNSYLVANIA,
 and COMMONWEALTH OF VIRGINIA,

                               Plaintiffs,
                                                         Case No. 1:20-cv-00706-DLC
 VYERA PHARMACEUTICALS, LLC,
 PHOENIXUS AG,

 MARTIN SHKRELI, individually, as an owner
 and former director of Phoenixus AG and a
 former executive of Vyera Pharmaceuticals, LLC,

        and

 KEVIN MULLEADY, individually, as an owner
 and director of Phoenixus AG and a former
 executive of Vyera Pharmaceuticals, LLC,
                             Defendants.

    DEFENDANT KEVIN MULLEADY’S SECOND AMENDED RESPONSES AND
      OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure (the “Federal

Rules”), the Local Rules for the Southern District of New York (the “Local Rules”), and any

other applicable rules or orders (collectively with the Federal Rules and the Local Rules, the

“Rules”), Defendant Kevin Mulleady (“Mr. Mulleady”), by and through his undersigned counsel,

Kasowitz Benson Torres LLP, hereby amends his first amended responses and objections to

plaintiffs the Federal Trade Commission, the State of New York, the State of California, the

State of Illinois, the State of North Carolina, the State of Ohio, the Commonwealth of

Pennsylvania, and the Commonwealth of Virginia (collectively, the “Plaintiffs”) First Set of
         Case 1:20-cv-00706-DLC Document 429-8 Filed 05/18/21 Page 3 of 5

                          HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER




INTERROGATORY NO. 2:
Separately for Martin Shkreli, Kevin Mulleady, and any other current or former employee or
board member of the Corporate Defendants identified on any Defendant’s Initial Disclosures,
identify each email account (whether personal or company issued), cell phone number (whether
personal or company sponsored), social media account, and messaging account (e.g., WhatsApp)
used for any communications relating to Daraprim or other Vyera or Phoenixus business.

RESPONSE AND OBJECTION TO INTERROGATORY NO. 2:

         Mr. Mulleady objects to Interrogatory No. 2 on the ground that it violates Local Rule

33.3(a), which states, in pertinent part, that “at the commencement of discovery, interrogatories

will be restricted to those seeking names of witnesses with knowledge of information relevant to

the subject matter of the action, the computation of each category of damage alleged, and the

existence, custodian, location and general description of relevant documents . . . .” Because

Interrogatory No. 2 seeks information beyond that permitted under Local Rule 33.3(a), it is

improperly propounded.

         Mr. Mulleady further objects to Interrogatory No. 2 because it seeks information that is

not relevant to any claim or defense in this matter, and is not proportional to the needs of the



3
  The consulting fees, and reimbursement, listed in the remaining portion of this chart were paid to The Stonecorner
Group, LLC, for which Mr. Mulleady was the principal. The stock option grants listed in the remaining portion of
this chart were granted to Mr. Mulleady directly.


                                                         12
Case 1:20-cv-00706-DLC Document 429-8 Filed 05/18/21 Page 4 of 5
Case 1:20-cv-00706-DLC Document 429-8 Filed 05/18/21 Page 5 of 5
